ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-170, concluding that as matter of reciprocal discipline pursuant to Rule 1:20-14, ROSS M. GADYE of MILL-BURN, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of two years, based on discipline imposed in New York that in New Jersey constitutes violations of RPC 1.1(a) (gross neglect), RPC 1.2(d) (counseling or assisting a client in illegal or fraudulent conduct), RPC 1.7(a) (engaging in a concurrent conflict of interest), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 4.4(a) (using means that have no substantial purpose other than to embarrass, delay, or burden a third person), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that the term of suspension should be prospective;
And good cause appearing;
It is ORDERED that ROSS M. GADYE is suspended from the practice of law for a period of two years, effective June 3, 2016, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*452ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.